Citation Nr: 0940781	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 

2. Entitlement to service connection for osteonecrosis of the 
left medial femoral condyle.  

3. Entitlement to service connection for hepatitis C (HCV). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1. The Veteran was involved in a motorcycle accident while in 
service; however, no chronic residuals were noted at the time 
of service separation.  

2. Back symptoms were not reported until over three decades 
following separation from service and are unrelated to 
service.

3. Resolving reasonable doubt in the Veteran's favor, 
currently diagnosed hepatitis C is related to active military 
service.  

4. The preponderance of the medical evidence shows that the 
Veteran's service connected hepatitis C caused osteonecrosis 
of the left knee.


CONCLUSIONS OF LAW

1. A back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2. The criteria for service connection for hepatitis C have 
been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

3.  The criteria for service connection for osteonecrosis of 
the left knee, as secondary to service-connected hepatitis C, 
have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent complete VCAA notice, followed by 
readjudication of the claim, as in a statement of the case 
(SOC) or a supplemental SOC (SSOC). Mayfield; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished. 

Based on the Veteran's original claim in March 2004, the RO 
issued a VCAA development letter in February 2005 addressing 
claims including for service connection for hepatitis C, a 
lumbar spine disability, and osteonecrosis of the left knee.  
By this development letter, the Veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate these claims for service connection.  Also by 
this letter the Veteran was told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  This notice letter was not issued 
prior to the initial adjudication of these claims by the 
appealed RO rating action in August 2004; however, in this 
case, the notice missing from a preadjudicatory letter was 
satisfied by the RO's communications in February 2005 and 
April 2005.  Thus, with the issuance of that correspondence, 
fully compliant notice has been achieved.  Furthermore, 
following such notice, the claim(s) were readjudicated with 
the issuance of a supplemental statement of the case in 
December 2005.  Consequently, the Board finds that any timing 
deficiency has been appropriately cured.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In the present case, although the February 2005 VCAA notice 
letter addressing the appealed service-connection claims did 
not address the downstream issues of initial rating and 
effective date with regard to the claim for service 
connection for a lumbar spine disability, such error is 
harmless and moot, because service connection for this 
claimed disorder is herein denied.  As to the remaining 
claims, the instant decision grants service connection for 
hepatitis C and osteonecrosis of the left knee.  These awards 
will be implemented by the RO in a later rating action, which 
the Veteran is free to appeal.  Thus, any absence of Dingess 
notice is harmless error.  Therefore, no further development 
is required regarding the duty to notify.

The Veteran was also appropriately informed, including by the 
VCAA letter, the appealed rating decision, and a December 
2005, of records obtained, and, by implication, of records 
not obtained.  He was also adequately informed of the 
importance of obtaining all relevant records.  The Board 
notes in this regard that "[t]he duty to assist is not always 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while VA does have a duty to assist the 
Veteran in the development of a claim, that duty is not 
limitless. Hyson v. Brown, 5 Vet. App. 262 (1993).

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  By a response to the VCAA letter in March 2005, 
he informed that he had no other information or evidence to 
submit. Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the appellant in 
the development of the claims herein adjudicated. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
case presents no reasonable possibility that additional 
evidentiary requests would further the claim for service 
connection a lumbar spine disability. 38 U.S.C.A. § 5103A 
(a)(2); 38 C.F.R. § 3.159.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  He has been 
afforded the appropriate VA examinations in connection with 
his claims.  Moreover, the Veteran's statements in support of 
the claim are of record.   

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Lumbar Spine 

The Veteran contends that he injured his back in a motorcycle 
accident in July 1976 during active service.  He asserts that 
he has had low back pain since that time and that service 
connection is thus warranted.   

Service treatment records are silent as to complaints, 
diagnoses, or treatment referable to the back.  Clinical 
records from July 1967 show that the Veteran suffered 
multiple contusions and abrasions following a motorcycle 
accident, none of which were expressly related to the back.  
Contemporaneous clinical records indicate that there was "no 
evidence of any skeletal injury," and that other systems 
were within normal limits.  Upon separation examination in 
September 1967, it was noted that the Veteran had a history 
of contusions and abrasions due to an auto accident in July 
1976, but that he had a "full recovery, no sequelae."  The 
separation examination was otherwise clinically normal as to 
the spine/musculoskeletal system.  

Following service, treatment for back complaints is first 
demonstrated in private medical records dated in 2001.  Spine 
pathology was confirmed by a July 2001 MRI, which noted disc 
extrusion at T11-12, disc herniation at L3-4 with likely 
nerve root impingement, disc protrusion at L5-S1, and disc 
bulging at L4-5 with mild stenosis. See Radiology 
Consultation Report, July 2001.  Private treatment records 
dated August 2002 to November 2003 show continued treatment 
for chronic low back pain, degenerative joint/disc disease, 
and lumbar discopathy.  Such treatment was noted to included 
epidural steroid injections, selective nerve root injections, 
and prescription pain relievers.  VA outpatient records dated 
September 2004 to March 2005 also show continued treatment 
for chronic low back pain.  

In this case, the Board notes that post-service findings 
arose well over 30 years from the Veteran's separation from 
active service in 1976.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges a statements submitted by the Veteran, 
in which asserts that he has had back pain since active 
service following the motorcycle accident.  In this vein, the 
Board notes that he is competent to give evidence about his 
observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the absence of documented complaints or treatment 
for several decades following military discharge is more 
probative than the Veteran's current recollection as to 
symptoms that he experienced in the distant past.  Moreover, 
the Board also points to the fact that, despite his 
assertions of continuity of symptomatology since separation 
in 1976, the Veteran did not file his claim for benefits 
until 2004.  Based on the foregoing, continuity has not here 
been established, either through the competent medical 
evidence or through lay statements.  

Even in the absence of demonstrated continuity of 
symptomatology, a grant of service connection would be 
warranted if the evidence contains a competent medical 
opinion causally relating the current disorders to active 
service.  

In this regard, the Veteran underwent a C & P examination in 
May 2005 for evaluation of his claimed low back disability.  
The Veteran described having severe, aching back pain, 
exacerbated with lifting, bending, and standing.  Flare-ups 
usually resolved with rest, although he reported missing one 
day of work per month due to such back pain.  He further 
stated that he sought private treatment for his back pain as 
early as 1979, although, to date, he has submitted no such 
evidence confirming this report.  See also, Expedited Action 
Attachment, March 2005; see also RO Letter to the Veteran 
(VCAA), April 2005.  Physical examination of the 
thoracolumbar spine revealed limited range of motion, but 
normal posture and gait (slight limp protecting the left 
knee).  

After thoroughly reviewing the Veteran's claims file and 
relevant medical history, the examiner opined that it was 
"unlikely that an accident 30 years prior" would have 
caused the disc protrusions (at T11-12, and L3-4) from which 
the Veteran currently suffers.  He further noted that the 
Veteran's subjective back pain was not even in the area of 
the reported pathology on the July 2001 MRI.  He indicated 
that if a history of post-service treatment for back pain had 
been shown, the Veteran could be said to have had low back 
strain from his time in the military.  However, since there 
was no mention of low back pain upon separation, and no 
records of low back pain in the years following military 
service, any conclusion that his current low back pain is 
related to service would be conjectural.  Essentially then, 
the examiner concluded that no current back symptoms were 
related to service.  

The Board finds the VA examiner's report to be highly 
probative as to the questions of etiology and nexus.  Indeed, 
the examiner's opinion is thoroughly explained in his report, 
and is based on a review of the Veteran's entire claims file, 
to include the course of his symptoms and the medical reports 
of other examining physicians, as well as the Veteran's own 
contentions.  

Based on the above, the Board finds that the greater weight 
of the probative evidence fails to demonstrate that the 
Veteran's current back disorder is causally related to active 
service.  The March 2005 examiner clearly stated that the 
disc protrusions were not likely caused from the in-service 
motorcycle accident; he further indicated that in the absence 
of in-service findings and post-service treatment following 
service, any current low back pain could not be related to 
service.  Therefore, the weight of competent medical evidence 
does not support the claim.  

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed back 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility 
of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

Next, the Board has also considered whether the one-year 
presumption is applicable.  Specifically, while arthritis is 
regarded as a chronic disease under 38 C.F.R. § 3.309(a), in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of lumbar arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In sum, there is no support for a grant of service connection 
for a low back disability.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, supra. 



B. Hepatitis C

The Veteran has been diagnosed with hepatitis C (HCV).  He 
contends that he was exposed to HCV during active military 
service and has advanced several theories as to how he 
contracted such disability, including air gun immunizations, 
IV/intranasal drug use, unprotected sex, and body piercings.  
Hepatitis C was neither shown in-service, nor diagnosed until 
2003.  However, the remaining question is whether there is 
medical evidence of a relationship between the current 
disability and military service. 

The Board points out that risk factors for hepatitis C 
include blood transfusions before 1992, hemodialysis, 
intravenous (IV) drug use, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA Letter 211B (98-
110) November 30, 1998.

In April 2005, the RO sent the Veteran a "Risk Factors for 
Hepatitis" questionnaire; in a May 2005 response letter, the 
Veteran indicated that he had been exposed to the following 
risk factors during active service: intravenous (IV) drug 
use, intranasal cocaine, high-risk sexual activity, and body 
piercing.  

Again, it is noted that service treatment records do not show 
complaints or diagnoses referable to hepatitis C; nor do the 
service records indicate a history of drug use or body 
piercings/tattoos.  With respect to high-risk sexual 
activity, the service treatment records and separation 
examination do indicate that the Veteran was evaluated for an 
elevated white blood cell count and diagnosed with non-
specific urethritis, a type of sexually transmitted disease.  

Post-service medical evidence indicates a history of heavy 
alcohol intake; however, the record is otherwise silent as to 
post-service exposure to hepatitis C risk factors.  Both VA 
and private treatment records from 2003 through 2005 show 
continued treatment for hepatitis C, but its etiology as 
unknown.  

The Veteran underwent VA examination in March 2005.  The 
examiner noted that the Veteran used IV drugs, engaged in 
unprotected sex, and had body piercings while in active 
service.  He specifically acknowledged the in-service 
findings of non-specific urethritis.  While examiner was 
unable to relate the Veteran's Hepatitis C to air gun 
immunizations, he opined that it was at least as likely as 
not that he contracted chronic active hepatitis C from 
unprotected sex, IV drug use, and/or ear piercings while in 
the military.  

Although the above evidence indicates that there is some 
likelihood that the Veteran's hepatitis C is related to 
willful misconduct during active service (i.e., drug use), in 
this case, the cause of the Veteran's hepatitis C may never 
be known to a certainty.  Under the benefit-of-the-doubt 
rule, for the Veteran to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the medical 
opinion set forth above, the in-service exposure to risk 
factors (and the post-service lack thereof), and with 
consideration of VBA Letter 211B, such a conclusion cannot be 
made in this case.  Thus, resolving reasonable doubt in the 
Veteran's favor, service connection for hepatitis C is 
warranted.  See 38 C.F.R. § 3.102 (2009).  

C. Osteonecrosis of the Left Medial Femoral Condyle

The Veteran also seeks service connection for a left knee 
disability, diagnosed as osteonecrosis medial femoral condyle 
of the left knee.  At the outset, the Board notes that 
service connection for hepatitis C is being granted herein.  
The Veteran contends that his left knee disability is either 
due to a motorcycle injury sustained while in service, or 
that it is secondarily due to his service-connected hepatitis 
C.  For the reasons discussed below, the Board finds that 
service connection on a secondary basis is warranted here.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Private treatment records dated October 2003 through February 
2004 show that the Veteran presented with complaints of left 
knee pain and stiffness with an acute onset of approximately 
2 months earlier (i.e., August 2003).  An MRI, which is not 
of record but referred to in the October 2003 report, 
revealed increased signal intensity to the medial femoral 
condyle with an osteochondral defect.  The assessment was 
osteonecrosis medial femoral condyle of the left knee. 

Based on the foregoing, the requirement of a current 
disability has been established.  The remaining question for 
consideration is whether the left knee disability was either 
caused by or aggravated by the service-connected hepatitis C.  

In this regard, the March 2005 VA examiner has related the 
Veteran's left knee disability to his service-connected 
hepatitis C.  Indeed, after a thorough review of the 
Veteran's medical history and entire claims file, the 
examiner opined that the left knee osteonecrosis was most 
likely related to chronic hepatitis C, which causes small 
vessel changes and inflammation.  The examiner explained that 
the Veteran had denied any other significant history or risks 
for osteonecrosis (such as steroid use or small blood vessel 
disease); moreover, the record showed that his complaints of 
left knee pain pre-dated treatment of hepatitis C with 
peginterferon, a medication which is known to cause general 
body system inflammation.  

The Board finds the VA examiner's report to be highly 
probative as to the issue of causation on a secondary basis.  
Indeed, the examiner's opinion is thoroughly explained in his 
report, and is based on a review of the Veteran's entire 
claims file, to include the course of his symptoms and the 
medical reports of other examining physicians.  Moreover, no 
other competent medical evidence refutes such opinion.  

The clinical evidence of record establishes that the Veteran 
has a current left knee disability (osteonecrosis) which has 
been etiologically linked to a service connected condition 
(hepatitis C).  Thus, each criterion for secondary service 
connection have been met.  The claim of service connection 
for osteonecrosis of the left knee, as secondary to service-
connected hepatitis C, is granted.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied. 

Entitlement to service connection for hepatitis C is granted. 

Entitlement to service connection for osteonecrosis of the 
left medial femoral condyle, as secondary to hepatitis C, is 
granted.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


